Pratt, J.
The claim of the appellant that Ann Chubb should be allowed to hold the land in dispute as security for the Morton judgment, or for the *62$4,000 paid therefor, seems to be answered by the opinion of Earl, J., at page 492 of 113 N. Y., (Loos v. Wilkinson, 21 N. E. Rep. 392,) to the effect that such protection will not be allowed. The one case cited in support of such ■claim was overruled.
The judgment below is, however, erroneous in not providing that Ann ■Chubb, on her accounting for rents received by her, be credited with such ■sums, if any, as she may have paid for taxes, interest on incumbrances, repairs, and any other necessary expenses for the preservation and maintenance of the property, lío other error is found; and, with such modification as is required to protect appellant’s rights in the respects pointed out above, the judgment must be affirmed, without costs of appeal. All concur.